In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00102-CV
SISTER INITIATIVE, LLC; DAVID                §    On Appeal from the 96th District
BAGWELL; AND SUSAN BAGWELL,                       Court
Appellants
V.                                           §    of Tarrant County (096-256351-11)
BROUGHTON MAINTENANCE
ASSOCIATION, INC.; OLD GROVE
MAINTENANCE ASSOCIATION, INC.;               §    February 13, 2020
AND WHITTIER HEIGHTS
MAINTENANCE ASSOCIATION, INC.,
Appellees                                    §    Opinion by Justice Bassel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Sister Initiative, LLC, David Bagwell, and Susan

Bagwell shall pay all of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel